Citation Nr: 1506051	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-44 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUE

Entitlement to payment or reimbursement of inpatient medical expenses incurred at Wuesthoff Hospital in Orlando, Florida, from January 29, 2010 to February 2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied payment or reimbursement for medical expenses incurred at Wuesthoff Hospital from January 29, 2010 to February 2, 2010.  The Veteran timely appealed that decision.

The Board has recharacterized the claim to be for inpatient medical expenses at this time in light of VA's approval of outpatient medical expenses incurred during that same time period in a September 2010 letter.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2012; however, a transcript of that hearing is not associated with the claims file at this time, and that transcript is not available for review and/or does not exist at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the claims file, the Board notes that there are numerous letters and other documents from Wuesthoff Hospital of record documenting that the Veteran was treated at that facility from January 29, 2010 to February 2, 2010, and that VA has denied payment or reimbursement for inpatient medical expenses for the services rendered during that time period.  

The Board, however, is unable to address the claim at this time because the Wuesthoff Hospital treatment records from that time period are not in the claims file and it does not appear that any attempt to obtain those records has been made.  The Board notes that while the Veteran appears to have been treated by that facility during that time period, the Board has no idea what treatment was rendered and in connection for what ailment the Veteran was treated; such evidence is vital to the Veteran's claim.  Accordingly, the claim is remanded at this time in order to obtain those records.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Additionally, the Board notes that the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012, though a transcript of that hearing is apparently unavailable.  That Veterans Law Judge, however, recalls that there was a technical issue with the recording device with respect to this particular hearing and such is particularly noted in his hearing notes.  The Veterans Law Judge additionally recalls that the Veteran's representative orally waived participation in another hearing in light of this technical malfunction.  The Board notes, however, that written waiver of another hearing was not obtained.  Thus, on remand, the RO/AMC should specifically clarify with the Veteran and his representative, in writing, whether they would like to participate in another Board hearing, and if so, schedule that hearing, as appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit any necessary medical authorization and/or release forms for the inpatient treatment records from Wuesthoff Hospital from January 29, 2010 to February 2, 2010.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  The RO/AMC should clarify with the Veteran and his representative whether they would like to participate in another hearing before the Board.  

If so, schedule the Veteran for a hearing before a Veterans Law Judge via videoconference and/or at the local regional office, whichever is the Veteran's preference, and notify him and his representative, if any, of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same please add appropriate documentation to the claims file.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to payment or reimbursement of inpatient medical expenses incurred at Wuesthoff Hospital in Orlando, Florida, from January 29, 2010 to February 2, 2010.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

